 



EXHIBIT 10.1
Regent Communications, Inc.
Schedule of Director Compensation
     Effective January 1, 2006, each non-management director of Regent
Communications, Inc. will receive an annual retainer of $12,000. No additional
fees are paid for attending any meetings of the Board. Directors are reimbursed
for reasonable out-of-pocket expenses incurred by him in connection with his
duties as a director, including attending meetings of the Board and any
committees thereof. The independent Chairman of the Board will receive an annual
retainer of $15,000. The chair of the Audit Committee, Compensation Committee
and Nominating and Corporate Governance Committee receives an additional annual
cash retainer of $10,000, $5,000 and $5,000, respectively, for the additional
services required of the Committee chair. Non-management directors that serve on
a committee receive $2,000 for each committee meeting that they attend in person
and $1,000 for each committee meeting they attend by telephone. All fees are
paid to directors in quarterly installments. Directors who are employees of
Regent receive no additional fees for serving as a director.
     Each non-management director currently receives 5,000 stock options
annually, as of the annual meeting of stockholders, for service as a director in
accordance with the Regent 2001 Directors Stock Option Plan. Subject to
stockholder approval at the 2006 Annual Meeting of Stockholders of a new or
amended incentive plan permitting the award of restricted stock to directors,
the Board of Directors has approved the award of 5,000 shares of restricted
stock to each non-management director commencing for the term of directors
immediately following the 2006 Annual Meeting. Such awards are to be in lieu of
the stock options that would otherwise have been granted to the non-management
directors.

